DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 102 (a)(1) (a)(2) as being anticipated by Shaburov (US PGPUB: 20150286858, Pub Date: Oct. 8, 2015, hereinafter “Shaburov”).
Regarding independent claim 1, Shaburov teaches: A method of dynamically alerting a customer service executive for enhancing customer satisfaction, the method comprising: (Shaburov − [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative. If the recognized emotional status relates to a negative emotion, such as anger, stress, irritation, and annoyance, the emotional status can be reported to one of the videoconference participants and/or a third party such as a supervisor, administrator, or manager.)
capturing, by a customer service system, in real-time, a video of one or more actions performed by at least one of a customer service executive or a customer being attended to by the customer service executive; (Shaburov − [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative. [0006] According to one aspect of the technology, a computer-implemented method for videoconferencing is provided. The method comprises the steps of: receiving a video including a sequence of images; detecting at least one object of interest in one or more of the images (e.g., a face); locating feature reference points of the at least one object of interest; aligning a virtual face mesh (also referred herein to as "mesh" for simplicity) to the at least one object of interest in one or more of the images based at least in part on the feature reference points; [0034] Emotional status can be determined by identifying facial emotions and/or speech emotions. For these ends, the present technology allows for tracking changes in facial expressions and/or voice features over time. Shaburov facial emotional status (e.g., facial expressions) are the actions by customer service representative and customer)
determining, by the customer service system, action labels corresponding to each of the one or more actions; (Shaburov − [0011] In certain embodiments, the aligning of the mesh can be based on shape units (SUs) associated with a face shape of the at least one object of interest. In some embodiments, the plurality of facial emotions can include at least a neutral facial emotion, a positive facial emotion, and a negative facial emotion. The negative facial emotion can include at least one of anger, stress, frustration, embarrassment, irritation, and annoyance. [0034] For example, when the emotional status of one videoconference participant is identified and reported to relating to a negative emotion, such as anger, stress, irritation, and annoyance, another videoconference participant can start adjusting his speech, initiate managing of customer anger, and the like.)
determining, by the customer service system, a state of the customer based on the one or more actions, wherein the state of the customer is one of a positive state or a negative state; (Shaburov − [0011] In certain embodiments, the aligning of the mesh can be based on shape units (SUs) associated with a face shape of the at least one object of interest. In some embodiments, the plurality of facial emotions can include at least a neutral facial emotion, a positive facial emotion, and a negative facial emotion. The negative facial emotion can include at least one of anger, stress, frustration, embarrassment, irritation, and annoyance. [0034] For example, when the emotional status of one videoconference participant is identified and reported to relating to a negative emotion, such as anger, stress, irritation, and annoyance, another videoconference participant can start adjusting his speech, initiate managing of customer anger, and the like.)
identifying, by the customer service system, upon determining that the state of the customer is the negative state, (Shaburov − [0091] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance.)
at least one negative action label from the action labels, the at least one negative action label corresponding to the negative state; (Shaburov − [0091] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance. Shaburov shows a database storing correspondence between reference facial parameters—actions-- and reference facial emotions or labels, such as anger, indignation, dissatisfaction, etc. (91).)
determining, by the customer service system, at least one negative action of the one or more actions, each of the at least one negative action corresponding to one of the at least one negative action label; (Shaburov – [0034] [0091] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance. Shaburov shows a database storing correspondence between reference facial parameters—actions-- and reference facial emotions or labels, such as anger, indignation, dissatisfaction, etc. (91).)
and displaying, by the customer service system, an alert to the customer service executive, the alert associated with the at least one negative action. (Shaburov − [0095] At step 950, the computing device generates a communication, which includes data associated with the particular facial emotion. In certain embodiments, the communication is generated only if the particular facial emotion determined refers to a negative emotion such as anger, stress, annoyance, irritation, and the like. The communication can be also referred to as a notification, alert, indication, or message. Accordingly, the communication can be presented to the first individual ( customer service representative or service provider) as a displayable message or audio message)
Regarding dependent claim 2, discloses all the features with respect to claim 1 as outlined above
Shaburov teaches: wherein the one or more actions comprise at least one of facial expressions, gestures, movements, or utterances. (Shaburov − [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative. [0006] According to one aspect of the technology, a computer-implemented method for videoconferencing is provided. The method comprises the steps of: receiving a video including a sequence of images; detecting at least one object of interest in one or more of the images (e.g., a face); locating feature reference points of the at least one object of interest; aligning a virtual face mesh (also referred herein to as "mesh" for simplicity) to the at least one object of interest in one or more of the images based at least in part on the feature reference points; [0034] Emotional status can be determined by identifying facial emotions and/or speech emotions. For these ends, the present technology allows for tracking changes in facial expressions and/or voice features over time. Shaburov facial emotional status (e.g., facial expressions) are the actions by customer service representative and customer)
Regarding dependent claim 3, discloses all the features with respect to claim 1 as outlined above
Shaburov teaches: wherein determining the state of the customer comprises: correlating, by the customer service system, each of the one or more actions with at least one reference customer action, wherein each of the at least one reference customer actions is associated with one of the positive state or the negative state; and determining, by the customer service system, the state of the customer based on the at least one reference customer action associated with the at least one negative action. (Shaburov – [0034] [0091] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance.)
Regarding dependent claim 4, discloses all the features with respect to claim 1 as outlined above
Shaburov teaches: wherein the at least one negative action label is identified using a pretrained machine learning model. (Shaburov − [0092-0093] The step 940 of comparing may include applying at least one machine-learning algorithm such as a convolution neural network (CNN) and/or a state vector machine (SVM). Generally, CNN is a type of feed-forward artificial neural network where the individual neurons are tiled in such a way that they respond to overlapping regions in the visual field. An SVM model is a representation of the examples as points in space, mapped so that the examples of the separate categories are divided by a clear gap that is as wide as possible.)
Regarding dependent claim 6, discloses all the features with respect to claim 1 as outlined above
Shaburov teaches: wherein displaying the alert comprises providing one or more alert notifications and action recommendations to the customer service executive through a user interface associated with the customer service system. (Shaburov − [0095] At step 950, the computing device generates a communication, which includes data associated with the particular facial emotion. In certain embodiments, the communication is generated only if the particular facial emotion determined refers to a negative emotion such as anger, stress, annoyance, irritation, and the like. The communication can be also referred to as a notification, alert, indication, or message. Accordingly, the communication can be presented to the first individual ( customer service representative or service provider) as a displayable message or audio message)
Regarding independent claim 7, Shaburov teaches: A customer service system for dynamically alerting a customer service executive for enhancing customer satisfaction, the customer service system comprising: 
a processor; and a memory, communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which on execution, cause the processor to: (Shaburov − [0047] FIG. 4 is a high-level block diagram illustrating an example system 400 suitable for implementing the methods for video conferencing described herein. 0048] As shown in this figure, system 400 includes the following hardware components: at least one processor 402, at least one memory 404, at least one storage device 406, at least one input module 408, at least one output module 410, and at least one network interface 412. System 400 also includes optional operating system 414, video chat application 416 and optional emotion recognition module 418.)
capture, in real-time, a video of one or more actions performed by at least one of the customer service executive or a customer being attended by the customer service executive; (Shaburov − [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative. [0006] According to one aspect of the technology, a computer-implemented method for videoconferencing is provided. The method comprises the steps of: receiving a video including a sequence of images; detecting at least one object of interest in one or more of the images (e.g., a face); locating feature reference points of the at least one object of interest; aligning a virtual face mesh (also referred herein to as "mesh" for simplicity) to the at least one object of interest in one or more of the images based at least in part on the feature reference points; [0034] Emotional status can be determined by identifying facial emotions and/or speech emotions. For these ends, the present technology allows for tracking changes in facial expressions and/or voice features over time. Shaburov facial emotional status (e.g., facial expressions) are the actions by customer service representative and customer)
determine action labels corresponding to each of the one or more actions; (Shaburov − [0091] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance. Shaburov shows a database storing correspondence between reference facial parameters—actions-- and reference facial emotions or labels, such as anger, indignation, dissatisfaction, etc.)
determine state of the customer based on the one or more actions, wherein the state of the customer is one of a positive state or a negative state; (Shaburov − [0011] In certain embodiments, the aligning of the mesh can be based on shape units (SUs) associated with a face shape of the at least one object of interest. In some embodiments, the plurality of facial emotions can include at least a neutral facial emotion, a positive facial emotion, and a negative facial emotion. The negative facial emotion can include at least one of anger, stress, frustration, embarrassment, irritation, and annoyance. [0034] For example, when the emotional status of one videoconference participant is identified and reported to relating to a negative emotion, such as anger, stress, irritation, and annoyance, another videoconference participant can start adjusting his speech, initiate managing of customer anger, and the like.
identify, upon detecting the state of the customer is the negative state, at least one negative action label from the action labels, the at least one negative action label corresponding to the negative state; (Shaburov − [0091] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance.)
determining at least one negative action of the one or more actions, each of the at least one negative action corresponding to one of the at least one negative action label; (Shaburov – [0034] [0091] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance. Shaburov shows a database storing correspondence between reference facial parameters—actions-- and reference facial emotions or labels, such as anger, indignation, dissatisfaction, etc.)
and displaying an alert to the customer service executive, the alert associated with the at least one negative action. (Shaburov − [0095] At step 950, the computing device generates a communication, which includes data associated with the particular facial emotion. In certain embodiments, the communication is generated only if the particular facial emotion determined refers to a negative emotion such as anger, stress, annoyance, irritation, and the like. The communication can be also referred to as a notification, alert, indication, or message. Accordingly, the communication can be presented to the first individual ( customer service representative or service provider) as a displayable message or audio message)
Regarding dependent claim 8, discloses all the features with respect to claim 7 as outlined above
Shaburov teaches: wherein the one or more actions comprise at least one of facial expressions, gestures, movements, and utterances. (Shaburov − [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative. [0006] According to one aspect of the technology, a computer-implemented method for videoconferencing is provided. The method comprises the steps of: receiving a video including a sequence of images; detecting at least one object of interest in one or more of the images (e.g., a face); locating feature reference points of the at least one object of interest; aligning a virtual face mesh (also referred herein to as "mesh" for simplicity) to the at least one object of interest in one or more of the images based at least in part on the feature reference points; [0034] Emotional status can be determined by identifying facial emotions and/or speech emotions. For these ends, the present technology allows for tracking changes in facial expressions and/or voice features over time. Shaburov facial emotional status (e.g., facial expressions) are the actions by customer service representative and customer)
Regarding dependent claim 9, discloses all the features with respect to claim 7 as outlined above
Shaburov teaches: wherein the processor is configured to determine the state of the customer by: correlating each of the one or more actions with at least one reference customer action, wherein each of the at least one reference customer action is associated with one of the positive state or the negative state; and determining the state of the customer based on the at least one reference customer action associated with the at least one negative action. (Shaburov – [0034] [0091] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance.
Regarding dependent claim 10, discloses all the features with respect to claim 7 as outlined above
Shaburov teaches: wherein the processor identifies the at least one negative action label using a pretrained machine learning model. (Shaburov − [0092-0093] The step 940 of comparing may include applying at least one machine-learning algorithm such as a convolution neural network (CNN) and/or a state vector machine (SVM). Generally, CNN is a type of feed-forward artificial neural network where the individual neurons are tiled in such a way that they respond to overlapping regions in the visual field. An SVM model is a representation of the examples as points in space, mapped so that the examples of the separate categories are divided by a clear gap that is as wide as possible.)
Regarding dependent claim 12, discloses all the features with respect to claim 7 as outlined above
Shaburov teaches: wherein displaying the alert comprises providing one or more alert notifications and action recommendations to the customer service executive, through a user interface associated with the customer service. (Shaburov − [0095] At step 950, the computing device generates a communication, which includes data associated with the particular facial emotion. In certain embodiments, the communication is generated only if the particular facial emotion determined refers to a negative emotion such as anger, stress, annoyance, irritation, and the like. The communication can be also referred to as a notification, alert, indication, or message. Accordingly, the communication can be presented to the first individual ( customer service representative or service provider) as a displayable message or audio message
Regarding independent claim 13, Shaburov teaches: A system comprising: (Shaburov − [0047] FIG. 4 is a high-level block diagram illustrating an example system 400 suitable for implementing the methods for video conferencing described herein. 0048] As shown in this figure, system 400 includes the following hardware components: at least one processor 402, at least one memory 404, at least one storage device 406, at least one input module 408, at least one output module 410, and at least one network interface 412. System 400 also includes optional operating system 414, video chat application 416 and optional emotion recognition module 418.)
a video camera configured to obtain video of a customer service executive and a customer; (Shaburov − [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative. [0006] According to one aspect of the technology, a computer-implemented method for videoconferencing is provided. The method comprises the steps of: receiving a video including a sequence of images; detecting at least one object of interest in one or more of the images (e.g., a face); locating feature reference points of the at least one object of interest; aligning a virtual face mesh (also referred herein to as "mesh" for simplicity) to the at least one object of interest in one or more of the images based at least in part on the feature reference points; [0034] Emotional status can be determined by identifying facial emotions and/or speech emotions. For these ends, the present technology allows for tracking changes in facial expressions and/or voice features over time. Shaburov facial emotional status (e.g., facial expressions) are the actions by customer service representative and customer)
a display device configured to selectively display an alert to the customer service executive; (Shaburov − [0095] At step 950, the computing device generates a communication, which includes data associated with the particular facial emotion. In certain embodiments, the communication is generated only if the particular facial emotion determined refers to a negative emotion such as anger, stress, annoyance, irritation, and the like. The communication can be also referred to as a notification, alert, indication, or message. Accordingly, the communication can be presented to the first individual ( customer service representative or service provider) as a displayable message or audio message)
and a device communicable with the display device, the device configured to: analyse the video to detect the customer and the customer service executive; (Shaburov − [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative. [0006] According to one aspect of the technology, a computer-implemented method for videoconferencing is provided. The method comprises the steps of: receiving a video including a sequence of images; detecting at least one object of interest in one or more of the images (e.g., a face); locating feature reference points of the at least one object of interest; aligning a virtual face mesh (also referred herein to as "mesh" for simplicity) to the at least one object of interest in one or more of the images based at least in part on the feature reference points; [0034] Emotional status can be determined by identifying facial emotions and/or speech emotions. For these ends, the present technology allows for tracking changes in facial expressions and/or voice features over time. Shaburov facial emotional status (e.g., facial expressions) are the actions by customer service representative and customer)
analyse the video to determine a customer action associated with the customer in response to detecting the customer; (Shaburov – [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative.  [0034] Emotional status can be determined by identifying facial emotions and/or speech emotions. For these ends, the present technology allows for tracking changes in facial expressions and/or voice features over time. Shaburov facial emotional status (e.g., facial expressions) are the actions by customer service representative and customer [0091-0093] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance. [0095] In particular, FIG. 10A shows an example positive facial emotion with a mesh 1000 aligned to a face area, while FIG. 10B shows an example negative facial emotion (e.g. anger) with the mesh 1000 aligned to a corresponding face area.)
analyse the video to determine a customer service executive action associated with the customer service executive in response to detecting the customer service executive; (Shaburov – [0005] This disclosure relates generally to the technology for video conferencing, in which an emotional status of participating individuals can be recognized. The videoconferencing may include two or more participants including, for example, a customer and a customer service representative. [0034] Emotional status can be determined by identifying facial emotions and/or speech emotions. For these ends, the present technology allows for tracking changes in facial expressions and/or voice features over time. Shaburov facial emotional status (e.g., facial expressions) are the actions by customer service representative and customer [0091-0093] Fig. 9, At step 940, the computing device compares the determined deformation of the mesh to reference facial parameters of a plurality of reference facial emotions. The reference facial parameters and the reference facial emotions can be stored in one or more databases located, for example, in a memory of computing device. The reference facial emotions may include, for example, neutral facial emotions, positive facial emotions, and negative facial emotions. In certain embodiments, the negative facial emotions may include anger, indignation, dissatisfaction, vexation, frustration, embarrassment, irritation, stress, and annoyance. [0095] In particular, FIG. 10A shows an example positive facial emotion with a mesh 1000 aligned to a face area, while FIG. 10B shows an example negative facial emotion (e.g. anger) with the mesh 1000 aligned to a corresponding face area.)
determine a state of the customer based upon at least one of the customer action or the customer service executive action, the state of the customer being one of a negative state or a positive state; (Shaburov − [0011] In certain embodiments, the aligning of the mesh can be based on shape units (SUs) associated with a face shape of the at least one object of interest. In some embodiments, the plurality of facial emotions can include at least a neutral facial emotion, a positive facial emotion, and a negative facial emotion. The negative facial emotion can include at least one of anger, stress, frustration, embarrassment, irritation, and annoyance. [0034] For example, when the emotional status of one videoconference participant is identified and reported to relating to a negative emotion, such as anger, stress, irritation, and annoyance, another videoconference participant can start adjusting his speech, initiate managing of customer anger, and the like. Positive, neutral and negative are the states based on customer action or customer service executive action.)
and cause the display device to display the alert in response to determining that the customer is in the negative state. (Shaburov − [0095] At step 950, the computing device generates a communication, which includes data associated with the particular facial emotion. In certain embodiments, the communication is generated only if the particular facial emotion determined refers to a negative emotion such as anger, stress, annoyance, irritation, and the like. The communication can be also referred to as a notification, alert, indication, or message. Accordingly, the communication can be presented to the first individual ( customer service representative or service provider) as a displayable message or audio message
Regarding dependent claim 14, discloses all the features with respect to claim 7 as outlined above
Shaburov teaches: wherein: the alert comprises text; (Shaburov − [0095] At step 950, the computing device generates a communication, which includes data associated with the particular facial emotion. In certain embodiments, the communication is generated only if the particular facial emotion determined refers to a negative emotion such as anger, stress, annoyance, irritation, and the like. The communication can be also referred to as a notification, alert, indication, or message. Accordingly, the communication can be presented to the first individual ( customer service representative or service provider) as a displayable message or audio message. Obvious to one person skill in the art that a notification/displayable message comprises text.)
and the device is further configured to determine the text based upon the at least one of the customer action or the customer service executive action. ([0097] At optional step 955, the computing device may allow the third party to review or watch the videoconference between the first individual ( customer service representative or service provider) and second individual (customer), and/or enter into the videoconference between the first individual and second individual. In this case, the third party may handle a difficult situation and attempt to resolve those angry customer issues that could not be resolved by the first individual. Entering into the videoconference between the first individual and second individual may optionally mean that the first individual is suspended from continuing the videoconferencing.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaburov (US PGPUB: 20150286858, Pub Date: Oct. 8, 2015, hereinafter “Shaburov”) in view of el Kaliouby (US PGPUB: 20110263946, Filed Date: Apr. 22, 2010, hereinafter “el Kaliouby”).
Regarding dependent claim 5, discloses all the features with respect to claim 4 as outlined above
Shaburov does not explicitly teaches: wherein the pretrained machine learning model is trained using historical actions performed by the customer, states associated with the historical actions performed by the customer, historical actions performed by the customer service executive, and at least one of the action labels corresponding to the historical actions performed by the customer service executive.
However, el Kaliouby teaches: wherein the pretrained machine learning model is trained using historical actions performed by the customer, states associated with the historical actions performed by the customer, historical actions performed by the customer service executive, and at least one of the action labels corresponding to the historical actions performed by the customer service executive. (el Kaliouby − [0039] In embodiment 130 of FIG. 10, one or more persons 132, 134 are shown in a social interaction with other people, robots, or agent. Cameras 136, 138 may be wearable and/or mounted statically or moveable in the environment. In embodiment 130, one or more persons are shown interacting with each other such as students and student/teacher interaction in classroom-based or distance learning, sales /customer interactions, teller /bank customer, patient/doctor, parent/child interactions. In alternate embodiments any suitable interaction may be provided. [0053-0054] The approach to train each classifier is supervised, meaning examples depicting the relationship between AUs (action units – table 1) and a gesture are needed. To run the classifier for classification, a sequence of the most recent history of relevant AUs per gesture needs to be compiled. The algorithm to compile a sequence of the most recent history of relevant AUs per gesture is shown in FIG. 14. For each gesture, the list of all its AU dependencies is retrieved 294, and the corresponding AU lists are loaded. The lists are parsed to get the most recent AU, defined as the AU that ended the most recently. If the time elapsed between the current time and most recent AU exceeds a specified threshold, the action unit depicting a neutral facial movement is included. The algorithm to get the most recent AU is repeated, moving backward in history until enough AUs are identified per gesture. When a sequence of most recent AUs is compiled for each gesture, the vector is input to the classifier 502 for inference, yielding a probability for each gesture. Gesture classifiers are independent of each other and can co-occur.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Shaburov, and el Kaliouby as each inventions facial recognition of a person mood. Adding the teaching of el Kaliouby provides Shaburov with classifier training module 
Regarding dependent claim 11, discloses all the features with respect to claim 10 as outlined above
Shaburov does not explicitly teaches: wherein the pretrained machine learning model is trained using historical actions performed by the customer, states associated with the historical actions performed by the customer, historical actions performed by the customer service executive, and at least one of the action labels corresponding to the historical actions performed by the customer service executive.
However, el Kaliouby teaches: wherein the pretrained machine learning model is trained using historical actions performed by the customer, states associated with the historical actions performed by the customer, historical actions performed by the customer service executive, and at least one of the action labels corresponding to the historical actions performed by the customer service executive. (el Kaliouby − [0039] In embodiment 130 of FIG. 10, one or more persons 132, 134 are shown in a social interaction with other people, robots, or agent. Cameras 136, 138 may be wearable and/or mounted statically or moveable in the environment. In embodiment 130, one or more persons are shown interacting with each other such as students and student/teacher interaction in classroom-based or distance learning, sales /customer interactions, teller /bank customer, patient/doctor, parent/child interactions. In alternate embodiments any suitable interaction may be provided. [0053-0054] The approach to train each classifier is supervised, meaning examples depicting the relationship between AUs (action units – table 1) and a gesture are needed. To run the classifier for classification, a sequence of the most recent history of relevant AUs per gesture needs to be compiled. The algorithm to compile a sequence of the most recent history of relevant AUs per gesture is shown in FIG. 14. For each gesture, the list of all its AU dependencies is retrieved 294, and the corresponding AU lists are loaded. The lists are parsed to get the most recent AU, defined as the AU that ended the most recently. If the time elapsed between the current time and most recent AU exceeds a specified threshold, the action unit depicting a neutral facial movement is included. The algorithm to get the most recent AU is repeated, moving backward in history until enough AUs are identified per gesture. When a sequence of most recent AUs is compiled for each gesture, the vector is input to the classifier 502 for inference, yielding a probability for each gesture. Gesture classifiers are independent of each other and can co-occur.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Shaburov, and el Kaliouby as each inventions facial recognition of a person mood. Adding the teaching of el Kaliouby provides Shaburov with classifier training module 216 (algorithm) for training a classifier based on facial expression history. Therefore, providing the benefit of improving customer experience for a customer that is not satisfied with the level

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177